Exhibit 10.3
 
PALATIN TECHNOLOGIES, INC.
 
NONQUALIFIED STOCK OPTION AGREEMENT
 
Notice of Stock Option Award
 
Palatin Technologies, Inc., a Delaware corporation (the "Company"), grants to
the Grantee named below, in accordance with the terms of Palatin Technologies,
Inc. 2011 Stock Incentive Plan (the "Plan") and this Nonqualified Stock Option
Agreement (the "Agreement"), an option (the "Stock Option") to purchase the
number of Shares at the exercise price per share ("Exercise Price") as follows:
 
Name of Grantee:
 
Number of Shares:
 
Exercise Price:
 
Date of Grant:
 
Vesting Date(s):
 
Terms of Agreement
 
1.           Grant of Stock Option. Subject to and upon the terms, conditions
and restrictions set forth in this Agreement and in the Plan, the Company hereby
grants to the Grantee, as of the Date of Grant set forth above, this Stock
Option to purchase the number of Shares at the Exercise Price as set forth
above.  This Stock Option is intended to be a nonqualified stock option and
shall not be treated as an "incentive stock option" within the meaning of that
term under Section 422 of the Code.
 
2.           Vesting of Stock Option.
 
(a)           Unless and until terminated as hereinafter provided, the Stock
Option shall vest and become exercisable to the extent of _______________ of the
Shares on each of the Vesting Dates set forth above (each a "Vesting Date")
(rounded down to the next whole number), provided that the Grantee shall have
remained in the continuous employ of the Company or a Subsidiary through the
applicable Vesting Date.
 
(b)           Notwithstanding the provisions of Section 2(a), the Stock Option
will become immediately vested and exercisable in full if, prior to the
applicable Vesting Date: (i) the Grantee ceases to be employed with the Company
and its Subsidiaries by reason of death or Disability (defined by reference to
the long-term disability plan covering the Grantee that is maintained by the
Company or a Subsidiary); or (ii) a Change in Control occurs while the Grantee
is employed by the Company or any Subsidiary.
 
(c)           For purposes of this Agreement, the continuous employment of the
Grantee with the Company and its Subsidiaries shall not be deemed to have been
interrupted, and the Grantee shall not be deemed to have ceased to be an
employee of the Company and its
 

 
1

--------------------------------------------------------------------------------

 

Subsidiaries, by reason of the transfer of his employment among the Company and
its Subsidiaries or a leave of absence or layoff approved by the Committee.
 
3.           Forfeiture of Stock Option.  To the extent that the Stock Option
has not yet vested pursuant to Section 2 above, it shall be forfeited
automatically without further action or notice if the Grantee ceases to be
employed by the Company and its Subsidiaries prior to a Vesting Date other than
as provided in Section 2(b).  The Stock Option and any amount paid hereunder
shall be subject to the forfeiture provisions of Section 20 of the Plan.
 
4.           Exercise of Stock Option.
 
(a)           To the extent that the Stock Option becomes vested and exercisable
in accordance with this Agreement, it may be exercised in whole or in part from
time to time by written notice to the Company or its designee stating the number
of Shares for which the Stock Option is being exercised (which number must be a
whole number), the intended manner of payment, and such other provisions as may
be required by the Company or its designee.  The Stock Option may be exercised,
during the lifetime of the Grantee, only by the Grantee, or in the event of his
legal incapacity, by his guardian or legal representative acting on behalf of
the Grantee in a fiduciary capacity under state law and court supervision.  If
the Grantee dies before the expiration of the Stock Option, all or part of this
Stock Option may be exercised (prior to expiration) by the personal
representative of the Grantee or by any person who has acquired this Stock
Option directly from the Grantee by will, bequest or inheritance, but only to
the extent that the Stock Option was vested and exercisable upon the Grantee’s
death.
 
(b)           The Exercise Price is payable (i) in cash or by certified or
cashier’s check or other cash equivalent acceptable to the Company payable to
the order of the Company, (ii) by surrender of Shares (including by attestation)
owned by the Grantee having an aggregate Fair Market Value at the time of
exercise equal to the total Exercise Price, (iii) a cashless broker-assisted
exercise that complies with all Applicable Laws, or (iv) by a combination of the
foregoing methods.
 
5.           Term of Stock Option.  The Stock Option will terminate, to the
extent not previously exercised or forfeited, on the earliest of the following
dates (the "Expiration Date"):
 
(a)           One year after the termination of the Grantee's employment by the
Company and its Subsidiaries due to death or Disability;
 
(b)           Three months after the termination of the Grantee’s employment
with the Company and its Subsidiaries for any reason other than for death,
Disability or Cause;
 
(c)           Immediately upon termination of employment, if the Grantee's
employment is terminated by the Company and its Subsidiaries for Cause; or
 
(d)           Midnight on the tenth anniversary of the Date of Grant.
 
Notwithstanding the foregoing provisions of this Section 5, the period during
which the Stock Option can be exercised after a termination of employment
subject to Section 5(b) above will automatically be extended if, on the
scheduled expiration date of such Stock
 

 
2

--------------------------------------------------------------------------------

 

Option as set forth above, the Grantee cannot exercise the Stock Option because
such an exercise would violate an applicable federal, state, local, or foreign
law; provided, however, that such period shall not extend beyond the earlier of
(i) thirty days after the exercise of the Stock Option first would no longer
violate an applicable federal, state, local, and foreign law, or (ii) the tenth
anniversary of the Date of Grant.
 
6.           Delivery of Shares.  Subject to the terms and conditions of this
Agreement, Shares shall be issuable to the Grantee as soon as administratively
practicable following the date the Grantee (a) exercises the Stock Option in
accordance with Section 4 hereof, (b) makes full payment to the Company or its
designee of the Exercise Price, and (c) makes arrangements satisfactory to the
Company (or any Subsidiary, if applicable) for the payment of any required
withholding taxes related to the exercise of the Stock Option.  The Grantee
shall not possess any incidents of ownership (including, without limitation,
dividend and voting rights) in the Shares until such Shares have been issued to
the Grantee in accordance with this Section 6.
 
7.           Transferability. The Stock Option may not be sold, exchanged,
assigned, transferred, pledged, encumbered or otherwise disposed of by the
Grantee; provided that the Grantee’s rights with respect to such Stock Option
may be transferred by will or pursuant to the laws of descent and distribution.
Any purported transfer or encumbrance in violation of the provisions of this
Section 7 shall be void, and the other party to any such purported transaction
shall not obtain any rights to or interest in such Stock Option.
 
8.           No Employment Contract.  Nothing contained in this Agreement shall
confer upon the Grantee any right with respect to continuance of employment by
the Company and its Subsidiaries, nor limit or affect in any manner the right of
the Company and its Subsidiaries to terminate the employment or adjust the
compensation of the Grantee, in each case with or without Cause.
 
9.           Relation to Other Benefits.  Any economic or other benefit to the
Grantee under this Agreement or the Plan shall not be taken into account in
determining any benefits to which the Grantee may be entitled under any
profit-sharing, retirement or other benefit or compensation plan maintained by
the Company or a Subsidiary and shall not affect the amount of any life
insurance coverage available to any beneficiary under any life insurance plan
covering employees of the Company or a Subsidiary.
 
10.           Taxes and Withholding.  The Grantee is responsible for any
federal, state, local or other taxes with respect to the Stock Option.  The
Company does not guarantee any particular tax treatment or results in connection
with the grant or exercise of the Stock Option or the delivery of Shares.  [To
the extent the Company or any Subsidiary is required to withhold any federal,
state, local, foreign or other taxes in connection with the delivery of Shares
under this Agreement, then the Company or Subsidiary (as applicable) shall
retain a number of Shares otherwise deliverable hereunder with a value equal to
the required withholding (based on the Fair Market Value of the Shares on the
date of delivery); provided that in no event shall the value of the Shares
retained exceed the minimum amount of taxes required to be withheld or such
other amount that will not result in a negative accounting impact.]
 

 
3

--------------------------------------------------------------------------------

 

11.           Compliance with Law.  The Company shall make reasonable efforts to
comply with all applicable federal and state securities laws and listing
requirements with respect to the Stock Option; provided that, notwithstanding
any other provision of this Agreement, and only to the extent permitted under
Section 409A of the Code, the Company shall not be obligated to deliver any
Shares pursuant to this Agreement if the delivery thereof would result in a
violation of any such law or listing requirement.
 
12.           Adjustments.  The Exercise Price and the number and kind of shares
of stock covered by this Agreement shall be subject to adjustment as provided in
Section 16 of the Plan.
 
13.           Amendments.  Subject to the terms of the Plan, the Committee may
modify this Agreement upon written notice to the Grantee. Any amendment to the
Plan shall be deemed to be an amendment to this Agreement to the extent that the
amendment is applicable hereto.  Notwithstanding the foregoing, no amendment of
the Plan or this Agreement shall adversely affect in a material way the rights
of the Grantee under this Agreement without the Grantee's consent unless the
Committee determines, in good faith, that such amendment is required for the
Agreement to either be exempt from the application of, or comply with, the
requirements of Section 409A of the Code, or as otherwise may provided in the
Plan.
 
14.           Severability.  In the event that one or more of the provisions of
this Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.
 
15.           Relation to Plan.  This Agreement is subject to the terms and
conditions of the Plan. This Agreement and the Plan contain the entire agreement
and understanding of the parties with respect to the subject matter contained in
this Agreement, and supersede all prior written or oral communications,
representations and negotiations in respect thereto. In the event of any
inconsistency between the provisions of this Agreement and the Plan, the Plan
shall govern.  Capitalized terms used herein without definition shall have the
meanings assigned to them in the Plan. The Committee acting pursuant to the
Plan, as constituted from time to time, shall, except as expressly provided
otherwise herein, have the right to determine any questions which arise in
connection with the grant of the Stock Option.
 
16.           Successors and Assigns.  Without limiting Section 7 hereof, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.
 
17.           Governing Law.  The interpretation, performance, and enforcement
of this Agreement shall be governed by the laws of the State of Delaware,
without giving effect to the principles of conflict of laws thereof.
 
18.           Use of Grantee’s Information. Information about the Grantee and
the Grantee's participation in the Plan may be collected, recorded and held,
used and disclosed for any purpose related to the administration of the Plan.
The Grantee understands that such processing of this information may need to be
carried out by the Company and its Subsidiaries and by third party
 

 
4

--------------------------------------------------------------------------------

 

administrators whether such persons are located within the Grantee's country or
elsewhere, including the United States of America. The Grantee consents to the
processing of information relating to the Grantee and the Grantee's
participation in the Plan in any one or more of the ways referred to above.
 
19.           Electronic Delivery.  The Grantee hereby consents and agrees to
electronic delivery of any documents that the Company may elect to deliver
(including, but not limited to, prospectuses, prospectus supplements, grant or
award notifications and agreements, account statements, annual and quarterly
reports, and all other forms of communications) in connection with this and any
other award made or offered under the Plan. The Grantee understands that, unless
earlier revoked by the Grantee by giving written notice to the Secretary of the
Company, this consent shall be effective for the duration of the Agreement. The
Grantee also understands that he or she shall have the right at any time to
request that the Company deliver written copies of any and all materials
referred to above at no charge. The Grantee hereby consents to any and all
procedures the Company has established or may establish for an electronic
signature system for delivery and acceptance of any such documents that the
Company may elect to deliver, and agrees that his or her electronic signature is
the same as, and shall have the same force and effect as, his or her manual
signature. The Grantee consents and agrees that any such procedures and delivery
may be effected by a third party engaged by the Company to provide
administrative services related to the Plan.
 
20.           Acknowledgement of Receipt of Prospectus Information.  By
executing this Agreement, the Grantee acknowledges receipt of a copy of the
Plan, Plan Summary and Prospectus, and the Company's most recent Annual Report
and Proxy Statement (the "Prospectus Information"). The Grantee represents that
he is familiar with the terms and provisions of the Prospectus Information and
hereby accepts this Stock Option award on the terms and conditions set forth
herein and in the Plan.
 
(signature page follows)
 

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Date of Grant.
 
PALATIN TECHNOLOGIES, INC.
 
By:                                                                
Name: ______________________________
Title: _______________________________
 
GRANTEE
 
___________________________________
Name: _____________________________
 

 
6

--------------------------------------------------------------------------------

 
